DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 10 and 18 are objected to because of the following informalities:  There are multiple acronyms used without definitions.  For the purpose of examination, the examiner understood them as “pre-authorization network (PN)”, “electronic device (ED)” and “physical structure environment (PSE)”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “identifying” in line 1 should be replaced with “i) identifying”.  See ii) in line 3, iii) in line 4 and iv) in line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the PN credential" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the ED" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the PSE network" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the PN credential" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the ED" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the PSE network" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the credentials" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the ED" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the PSE network" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12, 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US Pub. 2020/0196149).
Regarding claim 1, Cheng teaches a method, comprising: receiving, at an electronic device (ED), pre-authorization network (PN) credentials for access to a wireless network (“authentication pass response” in [0060]) in connection with a scheduled event (see “target address” and “target period” in [0051]); and storing the PN credentials in association with the scheduled event, the PN credentials to be utilized to access the network (“permits network access for the user device” in [0062]).
Regarding claim 2, Cheng teaches storing the PE credentials, on the ED, with one or more of location and date information related to the scheduled event, prior to the scheduled event (see “target address” and “target period” in [0051]).
Regarding claim 3, Cheng teaches the receiving further comprises receiving an electronic invitation in connection with the scheduled event, the electronic invitation including the PN credentials and one or more of a location and time associated with the scheduled event (see “target address” and “target period” in [0051]).
Regarding claim 4, Cheng teaches the storing further comprises importing the PN credentials onto a prestored list of credentials associated with different networks, the PN credential including sign and authorization information for the ED and an identifier of the network (step S33 in Figure 3).
Regarding claim 5, Cheng teaches determining that the ED is within a range of the network, wherein the determining further comprises one or more of: i) detecting a SSID for the network, ii) utilizing GPS data to identify when the ED is at a location associated with the scheduled event, iii) determining that a current time corresponds to a time of the scheduled event, and iv) determining that a current location of the ED corresponds to a location of the scheduled event (“when located within a coverage range of a wireless access point” in [0046]).
Regarding claim 9, Cheng teaches a method, comprising: conveying the PN credential to the ED (“authentication pass response” in [0060]); and granting the ED access to the PSE network based on the PN credential (“permits network access for the user device” in [0062]).
Regarding claims 10 and 18, Cheng teaches a system, comprising: a user interface; a processor; a memory storing program instructions accessible by the processor, wherein, responsive to execution of the program instructions, the processor to perform the following: convey the PN credentials to the ED (“authentication pass response” in [0060]); and grant access to the PSE network, the PN credentials to be utilized to access the PSE network (“permits network access for the user device” in [0062]).
Regarding claim 12, Cheng teaches responsive to execution of the program instructions, the processor determines whether the credentials are one or more of: i) valid, ii) expired, iii) match current booking information, and iv) associated with a VIP (step S33 in Figure 3).
Regarding claim 13, Cheng teaches responsive to execution of the program instructions, the processor identifies a new reservation from an ED (“has not been pre-authorized wireless connection” in [0066]).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 14-17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414